                   Case 19-11509-JTD                Doc 269         Filed 10/18/19          Page 1 of 6




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
RUI HOLDING CORP., et al., 1                                    )     Case No. 19-11509 (JTD)
                                                                )
                              Debtors.                          )     (Jointly Administered)
                                                                )

          AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
      HEARING ON OCTOBER 21, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

UNCONTESTED MATTERS WITH A CERTIFICATION OF COUNSEL

1.        Motion of Scott Magids and Alexis Magids For Relief From Automatic Stay [Docket No.
          245; Filed 10/4/2019]

                    Related Documents:

                              A.       Certification of Counsel [Docket No. 262; Filed 10/16/2019]

                              B.       Proposed Order

                    Status:            A Certification of Counsel has been filed. This matter is going
                                       forward unless otherwise directed by the Court.

CONTESTED MATTERS:

2.        Debtors’ Combined Motion for Orders: (I)(A) Approving Procedures in Connection with
          Sale of Debtors Assets; (B) Scheduling Auction and Hearing to Consider Approval of
          Sale; (C) Approving Procedures Related to Assumption of Certain Executory Contracts
          and Unexpired Leases; (D) Approving Form and Manner of Notices Thereof; and (E)
          Granting Related Relief; and (II)(A) Authorizing Sale or Sales of Debtors Assets, Free
          and Clear of All Liens, Claims, Interests, and Encumbrances; (B) Approving Assumption
          and Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto;
          and (C) Granting Related Relief [Docket No. 15; Filed 7/7/2019]



1    The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax
     identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited, Inc. (8365);
     and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and mailing address is: 411 First Ave. South, Suite
     200, Seattle, WA 98104. The Debtors operate restaurants under the following names: Clinkerdagger; Cutters Crabhouse;
     Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie Bluffs; Manzana; Newport Seafood Grill; Palisade;
     Palomino; Portland City Grill; Portland Seafood Company; Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay;
     Stanford’s; and Stanley & Seafort’s.


PHIL1 8313744v.1
               Case 19-11509-JTD         Doc 269    Filed 10/18/19    Page 2 of 6



                   Related Documents:

                         A.     Notice of Debtors’ Combined Motion for Orders: (I)(A) Approving
                                Procedures in Connection with Sale of Debtors Assets; (B)
                                Scheduling Auction and Hearing to Consider Approval of Sale; (C)
                                Approving Procedures Related to Assumption of Certain
                                Executory Contracts and Unexpired Leases; (D) Approving Form
                                and Manner of Notices Thereof; and (E) Granting Related Relief;
                                and (II)(A) Authorizing Sale or Sales of Debtors Assets, Free and
                                Clear of All Liens, Claims, Interests, and Encumbrances; (B)
                                Approving Assumption and Assignment of Certain Executory
                                Contracts and Unexpired Leases Related Thereto; and (C) Granting
                                Related Relief [Docket No. 49; Filed 7/10/2019]

                         B.     Notice of Form of Proposed Asset Purchase Agreement in
                                Connection with Debtors’ Combined Sale Procedures/Sale Motion
                                [Docket No. 58; Filed 7/19/2019]

                         C.     Order (A) Approving Procedures in Connection with Sale of
                                Debtors Assets; (B) Scheduling Auction and Hearing to Consider
                                Approval of Sale; (C) Approving Procedures Related to
                                Assumption of Certain Executory Contracts and Unexpired Leases;
                                (D) Approving Form and Manner of Notices Thereof; and (E)
                                Granting Related Relief [Docket No. 169; Entered 8/28/2019]

                         D.     Notice of Bid Deadline, Auction, and Sale Hearing in Connection
                                with the Sale of Substantially All of the Debtors’ Assets [Docket
                                No. 171; Filed 8/29/2019]

                         E.     Notice of Potential Assumption, Sale and Assignment of Certain
                                Unexpired Leases and Executory Contracts and Sale Hearing
                                [Docket No. 172; Filed 8/29/2019]

                         F.     Notice of Cancellation of Auction and Designation of Stalking
                                Horse Purchaser as the Purchaser in Connection with the Sale of
                                Substantially All of the Debtors’ Assets [Docket No. 208; Filed
                                9/17/2019]

                         G.     Notice of Revised List of Potential Assumption, Sale and
                                Assignment of Certain Unexpired Leases and Executory Contracts
                                [Docket No. 218; Filed 9/20/2019]

                          H.    Notice of Filing of Proposed Sale Order [Docket No. 219; Filed
                                9/20/2019]

                          I.    Order (A) Approving Asset Purchase Agreement and Authorizing
                                the Sale of Assets of the Debtors Outside the Ordinary Course of


PHIL1 8313744v.1
               Case 19-11509-JTD           Doc 269     Filed 10/18/19    Page 3 of 6



                                Business, (B) Authorizing the Sale of Assets Free and Clear of All
                                Liens, Claims, Encumbrances and Interests, (C) Authorizing the
                                Assumption and Sale and Assignment of Certain Executory
                                Contracts and Unexpired Leases, and (D) Granting Related Relief
                                [Docket No. 231; Filed 9/25/2019]

                          J.    Notice of Revised List of Potential Assumption, Sale and
                                Assignment of Certain Unexpired Leases and Executory Contracts
                                Order [Docket No. 235; Filed 9/27/2019]

                   Response Deadline:    August     13,    2019     at    4:00   p.m.      for  sale,
                                         assumption/assignment and cure objections, extended for
                                         certain landlords and contract counter-parties to August 19,
                                         2019 at 11:00 a.m.; August 20, 2019 at 4:00 p.m. for
                                         adequate assurance objections

                   Responses Received:

                         A.     Objection of Triple “B” Corp. d/b/a Charlie’s Produce, Bix
                                Produce Company, and FreshPack Produce, Inc. Debtors’
                                Combined Motion for Orders: (I)(A) Approving Procedures in
                                Connection with Sale of Debtors Assets; (B) Scheduling Auction
                                and Hearing to Consider Approval of Sale; (C) Approving
                                Procedures Related to Assumption of Certain Executory Contracts
                                and Unexpired Leases; (D) Approving Form and Manner of
                                Notices Thereof; and (E) Granting Related Relief; and (II)(A)
                                Authorizing Sale or Sales of Debtors Assets, Free and Clear of All
                                Liens, Claims, Interests, and Encumbrances; (B) Approving
                                Assumption and Assignment of Certain Executory Contracts and
                                Unexpired Leases Related Thereto; and (C) Granting Related
                                Relief [Docket No. 127; 8/13/2019] {Resolved}*

                         B.     Multnomah County, Oregon Tax Collector’s Combined: (1)
                                Limited Objection to Debtors’ Motion for Order Authorizing Sale
                                or Sales of Debtors’ Assets, Free and Clear of All Liens, Claims,
                                Interest, and Encumbrances [ECF 15]; and (2) Challenge Pursuant
                                to Paragraph 43 of the Final Order (I) Authorizing Postpetition
                                Financing, (II) Authorizing Use of Cash Collateral, (III) Granting
                                Liens and Providing Superpriority Administrative Expense Status,
                                (IV) Granting Adequate Protection, (V) Modifying Automatic
                                Stay, and (V) Granting Related Relief [ECF 117] [Docket No. 191;
                                Filed 9/12/2019] {Resolved}*

                         C.     Objection of LS2 Retail, LLC and Lincoln Square Merchants’
                                Association to Debtors’ Notice of Potential Assumption, Sale and
                                Assignment of Certain Unexpired Leases and Executory Contracts
                                and Sale Hearing [Docket No. 194; Filed 9/13/2019] {Resolved}*


PHIL1 8313744v.1
               Case 19-11509-JTD   Doc 269     Filed 10/18/19    Page 4 of 6




                     D.   Declaration of Thomas W. Stone in Support of LS2 Retail, LLC
                          and Lincoln Square Merchants’ Association’s Objection to
                          Debtors’ Proposed Lease Assumption Cure Amount [Docket No.
                          195; Filed 9/13/2019] {Resolved}*

                     E.   Declaration of Alesha Shemwell in Support of LS2 Retail, LLC
                          and Lincoln Square Merchants’ Association’s Objection to
                          Debtors’ Proposed Lease Assumption Cure Amount [Docket No.
                          196; Filed 9/13/2019]

                     F.   Limited Objection to the Sale of Debtors’ Assets and Reservation
                          of Rights [Docket No. 198; Filed 9/16/2019] {Resolved}*

                     G.   Oracles’ Limited Objection to and Reservation of Rights
                          Regarding Debtors Motion for Entry of Orders (A) Authorizing
                          Sale or Sales of Debtors Assets, Free and Clear of All Liens,
                          Claims, Interests, and Encumbrances; (B) Approving Assumption
                          and Assignment of Certain Executory Contracts and Unexpired
                          Leases Related Thereto; and (C) Granting Related Relief (Sale
                          Motion); and (2) Notice of Potential Assumption, Sale and
                          Assignment of Certain Unexpired Leases and Executory Contracts
                          and Sale Hearing (Assumption Notice) [Docket No. 199; Filed
                          9/16/2019]

                     H.   Limited Objection of Microsoft to Notice of Potential Assumption,
                          Sale and Assignment of Certain Unexpired Leases and Executory
                          Contracts and Sale Hearing [Docket No. 200; Filed 9/16/2019]

                     I.   Objection of 111 SW 5th Avenue Investors LLC to Debtors’
                          Combined Motion for Orders: (I)(A) Approving Procedures in
                          Connection with Sale of Debtors Assets; (B) Scheduling Auction
                          and Hearing to Consider Approval of Sale; (C) Approving
                          Procedures Related to Assumption of Certain Executory Contracts
                          and Unexpired Leases; (D) Approving Form and Manner of
                          Notices Thereof; and (E) Granting Related Relief; and (II)(A)
                          Authorizing Sale or Sales of Debtors Assets, Free and Clear of All
                          Liens, Claims, Interests, and Encumbrances; (B) Approving
                          Assumption and Assignment of Certain Executory Contracts and
                          Unexpired Leases Related Thereto; and (C) Granting Related
                          Relief [Docket No. 201; Filed 9/16/2019]

                     J.   Limited Objection of Pacific Seafood to (I) Debtors’ Motion for
                          Order (A) Authorizing Sale or Sales of Debtors’ Assets Free and
                          Clear of All Liens, Claims, Interests, and Encumbrances; (B)
                          Approving Assumption and Assignment of Certain Executory
                          Contracts and Unexpired Leases Related Thereto; and (C) Granting


PHIL1 8313744v.1
               Case 19-11509-JTD   Doc 269    Filed 10/18/19    Page 5 of 6



                          Related Relief and (II) Notice of Potential Assumption, Sale and
                          Assignment of Certain Unexpired Leases and Executory Contracts
                          and Sale Hearing [Docket No. 202; Filed 9/16/2019]

                     K.   Objection of 111 SW 5th Avenue Investors LLC to Debtors’
                          Notice of Potential Assumption, Sale and Assignment of Certain
                          Unexpired Leases and Executory Contracts and Sale Hearing
                          [Docket No. 206; Filed 9/16/2019]

                     L.   Limited Objection of Jantzen Beach Center 1767, LLC, Ch Realty
                          III/Clackamas LLC and KIR Tukwila LLC to Debtors’ Combined
                          Motion for Orders: (I)(A) Approving Procedures In Connection
                          With Sale of Debtors Assets; (B) Scheduling Auction and Hearing
                          to Consider Approval of Sale; (C) Approving Procedures Related
                          to Assumption of Certain Executory Contracts and Unexpired
                          Leases; (D) Approving Form and Manner of Notice Thereof; and
                          Granting Related Relief; And (II)(A) Authorizing Sale of Such
                          Assets Pursuant to the Transaction Documents, Free and Clear of
                          All Liens, Claims, Encumbrances and Other Interests; (B)
                          Approving Assumption and Assignment of Certain Executory
                          Contracts and Unexpired Leases Related Thereto; and (C) Granting
                          Related Relief [Docket No. 207; Filed 9/16/2019] {Resolved}*

                     M.   Limited Objection of Elavon, Inc. to Debtors’ Motion to Assume
                          and Assign Executory Contracts and Notice of Potential
                          Assumption, Sale and Assignment of Certain Unexpired Leases
                          and Executory Contracts and Sale Hearing [Docket No. 211; Filed
                          9/18/2019]

                     N.   Limited Objection of Burlingame Bay Associates to Debtors’
                          Notice of Potential Assumption, Sale and Assignment of Certain
                          Unexpired Leases and Executory Contracts and Sale Hearing
                          [Docket No. 212; Filed 9/18/2019] {Resolved}*

                     O.   Limited Objection of Walter N. Hogan to (I) Debtors’ Motion for
                          Order (A) Authorizing Sale or Sales of Debtors’ Assets Free and
                          Clear of All Liens, Claims, Interests and Encumbrances; (B)
                          Approving Assumption and Assignment of Certain Executory
                          Contracts and Unexpired Leases Related Thereto; and (C) Granting
                          Related Relief and (II) Notice of Potential Assumption, Sale and
                          Assignment of Certain Unexpired Leases and Executory Contracts
                          and Sale Hearing [Docket No. 204; Filed 9/16/2019] [Withdrawn
                          by Docket No. 217; Filed 9/20/2019] {Resolved}*

                     P.   Limited Objection of Denver Pavilions Ownerco, LLC to Debtors’
                          Notice of Potential Assumption, Sale and Assignment of Certain



PHIL1 8313744v.1
               Case 19-11509-JTD       Doc 269    Filed 10/18/19     Page 6 of 6



                              Unexpired Leases and Executory Contracts and Sale Hearing
                              [Docket No. 221; Filed 9/20/2019]
                         Q.   Informal comments from the Office of the United States Trustee

                         R.   Informal comments from Simon Properties

                   Status:    Agenda items A, B, C, D, F, L, N, O, Q, and R have either been
                              resolved as part of the Sale Order or are moot as referenced at
                              the hearing on September 23, 2019. The Buyer has resolved,
                              in principal, the remaining filed objections and the parties will
                              submit proposed orders reflecting such resolutions, if
                              necessary. This matter is not going forward unless otherwise
                              directed by the Court.

Dated: October 18, 2019                /s/ Domenic E. Pacitti
Wilmington, Delaware                   Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       Sally E. Veghte (DE Bar No. 4762)
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       919 North Market Street, Suite 1000
                                       Wilmington, Delaware 19801
                                       Telephone:    (302) 426-1189
                                       Facsimile:    (302) 426-9193
                                       Email: dpacitti@klehr.com
                                               myurkewicz@klehr.com
                                               sveghte@klehr.com

                                       Counsel to the Debtors


*The responses noted have been resolved and the associated pleadings will not be included in the
hearing binder submitted to the Court.




PHIL1 8313744v.1
